UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-1462



DANIEL LEWIS COMPEL,

                                              Plaintiff - Appellant,

          versus


CITIMORTGAGE, INCORPORATED,

                                              Defendant - Appellee.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CA-04-1377-1)


Submitted:   September 27, 2005        Decided:   September 29, 2005


Before LUTTIG, MOTZ, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Daniel Lewis Compel, Appellant Pro Se.    Richard Daniel Kelley,
Brent Eugene Baxter, REED SMITH, LLP, Falls Church, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Daniel    Lewis    Compel   appeals    a    district   court   order

dismissing his complaint against CitiMortgage, Incorporated.                 We

have reviewed the record and the district court’s order and affirm

for the reasons of the district court. See Compel v. CitiMortgage,

Inc., No. CA-04-1377-1 (E.D. Va. Mar. 28, 2005).              We dispense with

oral   argument     because   the   facts   and       legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                      AFFIRMED




                                    - 2 -